Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
Preliminary amendments to the claims and specifications filed 07/17/2018 have been reviewed and accepted by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riepl (EP-1990170), using the applicant provided original document and translation.
Regarding claim 1, Riepl teaches:
Method for producing a particle foam part ([0001]) in which foam particles, formed from polyurethane, polylactate, polyethylene block amide (PEBA) or polyethylene terephthalate ([0034]), are heated in a molding tool fusing the foam particles into the particle foam part ([0033]), the foam particles being heated by electromagnetic radio frequency (RF) radiation ([0033]).

Regarding claim 2, Riepl teaches the limitations of claim 1, which claim 2 depends on. Riepl further teaches:
wherein the RF radiation has a frequency of at least 1 MHz and/or a maximum of 100 MHz ([0068]).

Regarding claim 3, Riepl teaches the limitations of claim 1, which claim 3 depends on. Riepl further teaches:
wherein the foam particles consist of a uniform material ([0034]).

Regarding claim 7, Riepl teaches the limitations of claim 1, which claim 7 depends on. Riepl further teaches:
wherein a vacuum is applied to the molding tool so that gases and/or moisture contained therein are removed ([0051]).

Claims 8-10, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coles (US-2014243442).
Regarding claim 8, Coles teaches:
A device for producing a particle foam part ([0001] and [0177]; Fig. 3, #20), comprising a molding tool ([0243]; Fig. 4, #40) defining a molding chamber ([0244]; Fig. 4, #48), wherein at least two capacitor plates are arranged adjacent to the molding chamber ([0695]) and are connected to an RF radiation source, wherein the RF radiation source is designed for emitting RF radiation ([0062], [0243] – [0244]).

Regarding claim 9, Coles teaches the limitations of claim 8, which claim 9 depends on. Coles further teaches:
wherein the molding tool is formed from a material which is substantially transparent for electromagnetic RF radiation ([0059]).

Regarding claim 10, Coles teaches the limitations of claim 8, which claim 10 depends on. Coles further teaches:
wherein the capacitor plates are designed with a flat surface (Fig. 4).

Regarding claim 12, Coles teaches the limitations of claim 8, which claim 12 depends on. Coles further teaches:
wherein the molding tool is tempered in the region of an inner delimiting surface defining the molding chamber and/or for supplying a heating medium to the regions adjacent to the inner delimiting surfaces ([0053]).

Regarding claim 20, Coles teaches the limitations of claim 8, which claim 20 depends on. Coles further teaches:
wherein the RF radiation source is designed to emit RF radiation, has a frequency of at least 1 MHz and/or a maximum of 100 MHz ([0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Riepl (EP-1990170), as applied to claim 1 above, and further in view of Coles (US-2014243442), using the applicant provided original document and translation.
Regarding claim 4, Riepl teaches the limitations of claim 1, which claim 4 depends on, but does not teach the foam particles being compressed in the molding tool, however, Coles, in a similar field of endeavor, the molding of foam particulates, teaches:
wherein the foam particles are compressed in the molding tool ([0236]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Riepl to incorporate the teachings of Coles and include a step of the foam particles being compressed in the molding tool. The purpose, as stated by Coles, being to provide compression of beads during the moulding process ([0236], lines 6-7).

Regarding claim 5, Riepl teaches the limitations of claim 1, which claim 5 depends on, but does not teach the temperature of the foam particles in the molding tool being measured, however, Coles, in a similar field of endeavor, the molding of foam particulates, teaches:
wherein the temperature of the foam particles in the molding tool is measured, the supply of the heat being controlled by means of electromagnetic RF radiation as a function of the measured temperature ([0304] – [0307]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Riepl to incorporate the teachings of Coles and measure the temperature of the foam particles in the molding tool. The purpose, as stated by Coles, being to provide the option of recording the temperature of the fusion process and evaluate temperature uniformity throughout the moulding ([0308], lines 3-6).

Regarding claim 6, Riepl teaches the limitations of claim 1, which claim 6 depends on, but does not teach the surface of the molding tool defining a molding chamber being tempered, however, Coles, in a similar field of endeavor, the molding of foam particulates, teaches:
wherein the surface of the molding tool defining a molding chamber is tempered ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Riepl to incorporate .
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442), as applied to claim 8 above, and further in view of Marc (U.S. Patent No. 4851167).
Regarding claim 11, Coles teaches the limitations of claim 8, which claim 11 depends on, but does not teach the molding tool having different thicknesses in the region between the respective capacitor plates. However, Marc, in a similar field of endeavor, a molding process and device for foam products, teaches:
wherein the molding tool has different thicknesses in the region between the respective capacitor plates so that the molding chamber is limited by three-dimensionally contoured inner delimiting surfaces (Col. 1, lines 29-31; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles to incorporate the teachings of Marc and make the molding tool have different thicknesses in the region between the respective capacitor plates. The purpose, as stated by Marc, being to provide uniform heating throughout the piece being fabricated regardless of the varying thicknesses thereof (Col. 1, lines 31-33).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442), as applied to claim 12 above, and further in view of Wiles (U.S. Patent No. 3015851).
Regarding claim 13, Coles teaches the limitations of claim 12, which claim 13 depends on, but does not teach the molding tool comprising a porous molding which forms at least a part of the inner delimiting surface and is communicatively connected to a device for supplying a heating fluid. However, Wiles, in a similar field of endeavor, a molding process and device for foam products, teaches:
wherein the molding tool comprises a porous molding which forms at least a part of the inner delimiting surface and is communicatively connected to a device for supplying a heating fluid (Col. 2, lines 21-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles to incorporate the teachings of Wiles and have the molding tool comprise a porous molding which forms at least a part of the inner delimiting surface and is communicatively connected to a device for supplying a heating fluid. The purpose, as stated by Wiles, being causing additional expansion of the prefoamed resin granules in the porous mold by a procedure (Col. 2, lines 18-20).

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442), as applied to claims 8 and 12 above, and further in view of Kim (U.S. Patent No. 5139407).
Regarding claim 14, Coles teaches the limitations of claim 12, which claim 14 depends on, but does not teach the molding tool having at least one channel for supplying or passing through a heating fluid. However, Kim, in a similar field of endeavor, a molding process and device for thermoplastic foam products, teaches:
wherein the molding tool has at least one channel for supplying or passing through a heating fluid (Col. 3, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles to incorporate the teachings of Kim and have the molding tool comprise at least one channel for supplying or passing through a heating fluid. The purpose, as stated by Kim, being so that the mold platens are maintained at approximately 150⁰-250⁰C (Col. 3, lines 12-13).

Regarding claim 17, Coles teaches the limitations of claim 8, which claim 17 depends on, but does not teach the capacitor plates of the molding tool are adapted to the contour of the inner delimiting surfaces of the molding tool. However, Kim, in a similar field of endeavor, a molding process and device for thermoplastic foam products, teaches:
wherein the capacitor plates of the molding tool are adapted to the contour of the inner delimiting surfaces of the molding tool (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles to incorporate the teachings of Kim and have the capacitor plates of the molding tool be 

Regarding claim 17, Coles teaches the limitations of claim 8, which claim 17 depends on, but does not teach the capacitor plates have a three-dimensional contoured shape, a portion of the capacitor plates facing an area of the mold space in which in use the foam particles are more densified. However, Kim, in a similar field of endeavor, a molding process and device for thermoplastic foam products, teaches:
wherein the capacitor plates have a three-dimensional contoured shape, a portion of the capacitor plates facing an area of the mold space in which in use the foam particles are more densified than in another area further away from the molding chamber than a portion of the capacitor plates that forms an area of the molding chamber in which the foam particles are less compressed (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles to incorporate the teachings of Kim and make the capacitor plates have a three-dimensional contoured shape, a portion of the capacitor plates facing an area of the mold space in which in use the foam particles are more densified. The purpose, as stated by Kim, being to provide an integral structure (Col. 3, line 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442), as applied to claim 12 above, and further in view of Balchin (WO-2004103687), using the applicant provided original document.
Regarding claim 15, Coles teaches the limitations of claim 12, which claim 15 depends on, but does not teach the molding tool being provided at its inner delimiting surface with a passive heating layer made of a material which is not transparent to RF radiation and/or an electrical heating device. However, Balchin, in a similar field of endeavor, a method and apparatus for making foamed bodies, teaches:
wherein the molding tool is provided at its inner delimiting surface with a passive heating layer made of a material which is not transparent to RF radiation and/or an electrical heating device (Page 3, lines 2-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles to incorporate the teachings of Balchin and have the molding tool be provided at its inner delimiting surface with a passive heating layer made of a material which is not transparent to RF radiation and/or an electrical heating device. The purpose, as stated by Balchin, being so that the polymer mixture between the mould parts is heated by dielectric heating (Page 3, lines 10-11).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442) in view of Balchin (WO-2004103687), as applied to claim 15 above, and further in view of Huang (US-20160039157), using the applicant provided original document.
Regarding claim 16, Coles in view of Balchin teaches the limitations of claim 15, which claim 16 depends on, but does not teach the passive heating layer being formed 
wherein the passive heating layer is formed from a ferrite ([0033]; Fig. 4, #30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the passive heating layer of Coles in view of Balchin to incorporate the teachings of Huang and the passive heating layer be formed from a ferrite. The purpose, as stated by Huang, being because it may be required to minimize any remnant magnetism ([0033], lines 10-11).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442), as applied to claim 8 above, and further in view of Choi (U.S. Patent No. 5082436).
Regarding claim 19, Coles teaches the limitations of claim 8, which claim 19 depends on, but does not teach the capacitor plates being each formed from a plurality of segments which are independently of one another at a distance from the molding chamber can be set repeatedly or once. However, Choi, in a similar field of endeavor, an apparatus for thermoplastic moulding using RF heating, teaches:
wherein the capacitor plates are each formed from a plurality of segments which are independently of one another at a distance from the molding chamber can be set repeatedly or once (Col. 7, line 46 – Col. 8, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles to .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Riepl (EP-1990170) in view of Coles (US-2014243442), using the applicant provided original document and translation.
Regarding claim 22, Riepl teaches:
A method for producing a particle foam part ([0001]), comprising: providing polyurethane, polylactate, polyethylene block amide (PEBA) or polyethylene terephthalate foam particles in a molding tool ([0033] – [0034]); and 
heating the foam particles with RF radiation to weld the particles, into the particle foam part ([0033] – [0034]).

Riepl does not teach:
wherein the molding tool has a molding chamber and at least two capacitor plates are arranged adjacent to the molding chamber and are connected to an RF radiation source, wherein the RF radiation source is designed for emitting RF radiation.


wherein the molding tool has a molding chamber and at least two capacitor plates are arranged adjacent to the molding chamber ([0695]) and are connected to an RF radiation source, wherein the RF radiation source is designed for emitting RF radiation ([0062], [0243] – [0244]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Riepl to incorporate the teachings of Coles and make the molding tool have a molding chamber and at least two capacitor plates are arranged adjacent to the molding chamber and are connected to an RF radiation source, wherein the RF radiation source is designed for emitting RF radiation. The purpose, as stated by Coles, being so that the particles fuse, thereby to form the moulded article as shaped by the mould ([0032], lines 10-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748